Citation Nr: 1135977	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a bilateral foot condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975 and from August 1990 to September 1991.  He also had an unverified period of service in the Army Reserves until approximately 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims.  

The evidence of record indicates that the Veteran requested a hearing before the Board in his November 2007 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for July 2009.  See June 2009 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2010).

The evidence of record also reveals that the Veteran's notice of disagreement (NOD) regarding the March 2007 rating decision that is the subject of this appeal included the RO's denial of entitlement to service connection for dysthymic disorder and anxiety.  The RO issued a statement of the case (SOC) pertaining to these issues but the Veteran did not formalize an appeal.  See November 2007 VA Form 9.  The Veteran's substantive appeal listed only the issues of service connection for both feet, the right shoulder, and the left knee.  As such, despite the fact that the Veteran's representative included the issue of service connection for a psychiatric disorder in an August 2011 written brief presentation, it is not before the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

In filing his claim for service connection for conditions of the left knee and right shoulder, the Veteran indicated that these disabilities began on March 26, 2003.  See May 2006 VA Form 21-526.  The Board presumes that the alleged injury occurred during his unverified period of service in the Army Reserves.  

The Veteran contends that he made many complaints about his knees and feet during his 20 plus years in the Reserves.  He indicates that he had surgery to repair a torn ligament while in high school before joining the military, reports wear and tear of his knee during his Reserve service, and reports that he has bunions and calluses on his feet and that his right big toe goes inward.  The Veteran contends that he had many profiles because he was unable to perform his annual AFPT during training.  See December 2006 VA Form 21-4138; undated VA Form 21-4142.  

As noted above, the Veteran has an unverified period of service in the Army Reserves until approximately 2004.  His representative asserts that the Veteran was mandatorily discharged after thirty years of service in 2004.  See August 2011 written brief presentation.  On remand, the RO/AMC should make efforts to verify the dates and types of the Veteran's service in the Reserves and to obtain complete copies of his service treatment records, to include any clinical records, and service personnel records.  The Board notes that the Veteran has identified the following units: the 212th Transportation and the 3397 GSU, both in Chattanooga, Tennessee.  See VA Forms 21-4142.  The Board also notes that his DD 214s reflect that he was transferred to USAR Com GP (ANL TNG) RCPAC 9700 in St. Louis following his discharge in December 1975 and transferred to 125th ARCOM 443 in Donelson Pike following his discharge in September 1991.   

As the case must be remanded for the foregoing reason, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Army Reserves from the appropriate source(s).  See VA Forms 21-4142; DD 214s.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should also be obtained for any Reserve service, as well as for his period of service from August 1990 to September 1991.  

The Veteran has identified the following units:  the 212th Transportation and the 3397 GSU, both in Chattanooga, Tennessee.  See VA Forms 21-4142.  His DD 214s reflect that he was transferred to USAR Com GP (ANL TNG) RCPAC 9700 in St. Louis following his discharge in December 1975 and transferred to 125th ARCOM 443 in Donelson Pike following his discharge in September 1991.   

If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Obtain the Veteran's VA treatment records for his right shoulder, left knee, and feet, dated since November 2006.  

3.  When the following development has been completed, determine whether a VA examination(s) is required in accordance with 38 C.F.R. § 3.159(c)(4).  If so, schedule the Veteran for an appropriate examination(s).  

4.  Finally, readjudicate the claims, with consideration of any additional information obtained.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

